DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 was considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
	The Examiner notes that the recitations of “control unit” in the claims are not being interpreted under 35 U.S.C. § 112(f) because the claims recite sufficient structure for performing the recited function in the form of a memory and a processor. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the upper end of the hollow cylindrical body includes a drive or bolt head to aid in screwing the cerebrospinal-fluid-pressure measuring device into the skull for fastening therein” in lines 4-6, which is unclear in light of the specification. The “cerebrospinal-fluid-pressure measuring device” is interpreted to include the “control unit” recited in line 17. However, the specification indicates that the drive or bolt head aids in screwing the pressure gauge (¶¶ [0030], [0051], [0076] and Figs. 5A-B of corresponding US 2021/0100464 A1), but do not indicate that the control unit is also screwed into the skull. Therefore, due to the conflicting indications, it is unclear whether the control unit is also screwed into the skull for fastening therein. For the purposes of examination, the claim 1 will be interpreted such that the drive or bolt head is configured to aid in screwing the pressure gauge into the skull. 
Claims 2 and 4-19 are rejected by virtue of their dependence from claim 1. 
Claim 11 recites “a drive or bolt-head to aid screwing the pressure gauge into the skull for fastening therein”, and claim 1 recites “a drive or bolt-head” in line 5. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. 
Claim 18 recites “a memory and a processor” in lines 1-2. Claim 1 recites “a memory and a processor” in line 17. It is unclear whether these recitations are recitations refer the same memory and the same processor. For the purposes of examination, the recitation in claim 18 will be interpreted to refer to the same memory and processor of claim 1. 
Claim 19 is rejected by virtue of its dependence from claim 18.
Claim 20 recites “A pressure gauge device” in line 1 and “the pressure gauge” in line 5. It is unclear whether the “pressure gauge” in line 5 is the same as or different from “a pressure gauge device” in line 1. For the purposes of examination, the recitations of “the pressure gauge” will be interpreted to be “the pressure gauge device”.
Claim 20 recites “a drive or bolt head to aid in screwing the pressure gauge into the skull for fastening therein” in lines 4-5 and 18-19. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear.
Claims 21-23 are rejected by virtue of their dependence from claim 20.  
Claim 24 recites “a pressure gauge” in lines 1-2 and 3. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 3 will be interpreted to be “the pressure gauge”. 
Claims 25-30 are rejected by virtue of their dependence from claim 24. 
Claim 26 recites “a drive or a bolt-head”, and claim 24 recites “a drive or bolt head” in line 5. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 recites “a drive or bolt-head to aid screwing the pressure gauge into the skull for fastening therein”, and claim 1 recites “a drive or bolt-head” in line 5. If the recitations refer to the same drive or bolt head, claim 11 fails to further limit the subject matter of the claim upon which it depends. 
Claim 26 recites “a drive or a bolt-head”, and claim 24 recites “a drive or bolt head” in line 5. If the recitations refer to the same drive or bolt head, claim 26 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-12, 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,062,354 A (Taylor) in view of US 6,432,058 B1 (Sloth), US 2009/0143696 A1 (Najafi) (previously cited), US 2014/0378783 A1 (Ledet) (previously cited), and US 2014/0276180 A1 (Dextradeur).
	With regards to claim 1, 20, and 24 Taylor discloses a cerebrospinal-fluid-pressure-measuring device (Fig. 1 depicts a system for measuring intracranial pressure) and a method of use of a pressure gauge (Col. 1, lines 43-66 discloses processes for implementing the pressure transducer system), comprising: a pressure gauge (Fig. 2 depicts a sensor 20) including: a hollow cylindrical body configured for inserting through a skull (Fig. 2 and Col. 3, lines 9-28 disclose a holding bracket 30 in the form of a tubular sleeve) and having a lower end (Fig. 2 depicts holding bracket 30 having an inner end covered by flexible membrane 32), an upper end (Fig. 2 depicts holding bracket 30 having an outer end with threads 35), an inner surface (Fig. 2 depicts an inner surface of holding bracket 30), and an outer surface (Fig. 2 depicts an outer surface of holding bracket 30), a membrane attached to the lower end (Fig. 2 and Col. 3, lines 9-28 disclose a flexible membrane 32 which seals and covers the inner end of tubular bracket 30), the membrane being configured to move under a pressure of cerebrospinal fluid within the skull (Col. 3, lines 49-55 disclose membrane 32 moving in response to changes in epidural pressure); and an inductive pressure sensor including a stationary coil and a moving slug (Fig. 2 and Col. 5, line 61 to Col. 6, line 13 discloses that the inductance of coil 62 changes as slug 64 is moved), the stationary coil being disposed in the hollow cylindrical body and connected to the inner surface of the hollow cylindrical body so as to remain stationary with respect to the hollow cylindrical body (Fig. 2 and Col. 3, line 63 to Col. 4, line 10 disclose the coil 62 supported within bellows 39 by platform 46, wherein platform 46 is in contact with steel cap 49 and is connected to the inner surface of holding bracket 30), the moving slug being disposed in the hollow cylindrical body and connected to the membrane so that the moving slug moves with respect to the stationary coil when the membrane moves under the pressure from the cerebrospinal fluid (Fig. 2 and Col. 5, line 61 to Col. 6, line 13 discloses that slug 64 is moved as the bellows 39 moves due to changes in epidural pressure; Col. 3, lines 49-55 disclose the connection between the bellows 39 and the membrane 32). 
	Taylor is silent with regards to whether the upper end of the hollow cylindrical body includes a drive or bolt head to aid in screwing the cerebrospinal-fluid- pressure measuring device into the skull for fastening therein. 
	In a system pertinent to the problem of fastening a device to cranial bone (Abstract of Sloth), Sloth discloses an upper end of a hollow cylindrical body includes a drive or bolt head to aid in screwing the device into the skull for fastening therein (Fig. 1 depicts screw 6 having with an outwardly facing end 15 which as a hexagonal key profile 16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper end of the pressure gauge of Taylor to incorporate a drive or bolt head as taught by Sloth. The motivation would have been to use a screwing tool to make the insertion of the device easier (Col. 4, lines 57-64 of Sloth). 
	The above combination is silent with regards to whether the moving slug and the stationary coil for inductive sensing of Taylor comprises a moving coil and a stationary coil, wherein one of the stationary coil or the moving coil being configured as a transmitting coil and another of the stationary coil or the moving coil being configured as a receiving coil; and a control unit comprising configured to apply an input signal to the transmitting coil and receive an output signal from the receiving coil in response to the input signal, and to generate an indication of the pressure of the cerebrospinal fluid responsively to the output signal.
	In the same field of endeavor of measuring cerebrospinal-fluid pressure (¶ [0010] of Najafi), Najafi discloses that cerebrospinal-fluid pressure can be measured using transducers that use any variety of sensing elements, e.g., capacitive, inductive, resistive, piezoelectric, etc.(¶ [0021]), and discloses a capacitive pressure sensor comprising a plurality of electrodes including a stationary electrode and a moving electrode (¶ [0023] discloses the capacitor 94 comprising a fixed electrode and a moving electrode), the stationary electrode being disposed in the hollow cylindrical body and connected to the inner surface of the hollow cylindrical body so as to remain stationary with respect to the hollow cylindrical body (¶ [0023] discloses the fixed electrode is stationary; Fig. 4 depicts the capacitor 94 being connected to and located within an inner surface of flat distal face 112 of the housing 110), the moving electrode being disposed in the hollow cylindrical body and connected to the membrane so that the moving electrode moves with respect to the stationary electrode when the membrane moves under the pressure from the cerebrospinal fluid (¶ [0023] discloses a moving electrode on a diaphragm that deflects relative to the fixed electrode in response to pressure; Fig. 4 depicts the capacitor 94 being located within an inner surface of flat distal face 112 of the housing 110), one of the plurality of electrode being configured as a transmitting electrode and another of the plurality of electrode being configured as a receiving electrode (Fig. 3 depicts the capacitor 94 comprising a receiving electrode and a transmitting electrode; Fig. 3 and ¶ [0025] disclose a regulator/rectifier 102 which rectifies incoming power from inductive antenna 106 to circuit components including the oscillator 92, wherein a signal of the oscillator is transmitted to an electrode of the capacitor and received from an electrode of the capacitor); and a control unit configured to apply an input signal to the transmitting electrode and receive an output signal from the receiving electrode in response to the input signal (Fig. 3 and ¶ [0025] disclose a regulator/rectifier 102 which rectifies incoming power from inductive antenna 106 to circuit components including the oscillator 92, wherein a signal of the oscillator is transmitted to an electrode of the capacitor and received from an electrode of the capacitor; Fig. 3 and ¶ [0024] disclose a signal from the oscillator 92 being provided to a modulator 96 and then to the antenna 66), and to generate an indication of the pressure of the cerebrospinal fluid responsively to the output signal (¶¶ [0023]-[0024] discloses the signal being transmitted from antenna 66 to a readout unit 80, wherein the transmitted signal is an indication of the pressure).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inductive pressure sensor and associated circuitry of the above combination of Taylor in view of Sloth with the capacitive pressure sensor and associated circuitry of Najafi. Because both sensing systems are capable of monitoring intracranial pressure, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination fails to disclose that the electrodes of the capacitor of Najafi are coils. 
In a related system for measuring pressure (¶ [0047] of Ledet), Ledet discloses that capacitive plates may be in the form of flat inductor coils (¶ [0058]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrode of the capacitor of Najafi with the flat inductor coils as taught by Ledet. Because both function as capacitive plates, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
	The above combination is silent with regards to whether the upper end is configured for interconnecting with a complementary feature of a control unit, the control unit comprising a memory and a processor, which is reversibly attachable to the upper end of the hollow cylindrical body, the upper end includes a plurality of electrical connections configured to electrically connect the control unit with the plurality of coils.
In a related system for monitoring intracranial pressure (¶ [0033] of Dextradeur), Dextradeur discloses that an upper end of a hollow cylindrical body configured for interconnecting with a complementary feature of a control unit (¶ [0042] of Dextradeur discloses an electronics interface 410 to enable control unit 115 and one or more sensors 110 to be detachably coupled to mounting 105; ¶ [0043] of Dextradeur disclose mechanical components for detachably coupling the components), the  control unit comprising a memory and processor configured to contact the upper end of a cylindrical body  (Fig. 1 and ¶ [0036] disclose a control unit 115 configured to detachably couple to mounting unit 105 and/o4 sensors 110 to enable testing or other procedures to be carried out, wherein control unit 115 provides a number of features including, but not limited to, battery power, wired and wireless communications, data storage, processing, and data analysis), wherein the control unit comprises an battery for inductive charging  (¶ [0049]), an antenna for transmitting and receiving data (¶ [0016]), and a memory and a processor (¶ [0045]), wherein the control unit is configured to generate the indication of the pressure of the cerebrospinal fluid (¶[0015] discloses the processor of the control unit receiving and processing signals form the sensors) and store the indication in the memory (¶ [0015] discloses a memory storing data transmitted over the signals), the control unit is reversibly attachable to the upper end of the hollow cylindrical body (¶ [0013] of Dextradeur discloses detachably coupling the control unit to the mounting unit), the upper end includes a plurality of electrical connections configured to electrically connect the control unit with the sensors (¶¶ [0042]-[0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Najafi of the above combination to incorporate it is configured to detachably contact the upper end of the cylindrical body and comprises the processor and storage of Dextradeur. Because both the circuitry of Najafi and the control unit of Dextradeur are capable of powering a pressure sensor and transmitting signals, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to allow for battery removal when necessary  (¶ [0011] of Dextradeur). 

	With regards to claim 2, the above combination teaches or suggests the device according to claim 1. Taylor further discloses that the outer surface of the hollow cylindrical body is threaded so as to enable screwing the pressure gauge into the skull for fastening therein (Fig. 2 and Col 3, lines 41-48 of Taylor disclose that tubular bracket 30 is externally threaded at 35).

With regards to claim 4, the above combination teaches or suggests the device according to claim 1, wherein the moving coil has a first axis and the stationary coil has a second axis, the first axis being substantially parallel to the second axis (see the above 103 analysis with regards to the modification of the moving and stationary electrodes of Najafi in view of the flat coils of Ledet; Fig. 3 of Ledet depicts the coils 20, 22 defining axes which are parallel to each other).
The Examiner notes that “substantially parallel” is being interpreted in light of the definition in lines 10-13 of Page 15 of the Applicant’s specification. 

With regards to claim 5, the above combination teaches or suggests the device according to claim 4, wherein the first axis is substantially colinear with the second axis (Fig. 3 of Ledet depicts the coils 20, 22 defining axes which are colinear with each other). 

With regards to claim 7, the above combination teaches or suggests the device according to claim 1. The above combination is silent regarding whether the hollow cylindrical body had an outer diameter in the range of 0.5mm to 3.5mm.
In the same field of endeavor of measuring cerebrospinal-fluid pressure (¶ [0010] of Najafi), Najafi discloses a housing for a pressure transducer having a diameter of about 3.7 mm, and that the size of the housing is dependent upon the size of the circuitry disposed in the housing. 
The outer diameter of the housing would depend up the factors of desired size of the circuitry disposed therein.  As such, the outer diameter is a results-effective variable that would have been optimized through routine experimentation based on the desired size of the circuitry disposed therein.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the outer diameter, using the diameter suggested by Najafi as a starting point, so as to obtain the desired size of the circuitry disposed therein. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the outer diameter of the housing of the above combination such that it is in the range of .05 mm to 3.5 mm. See MPEP 2144.05 (II) (A).
Alternatively or additionally, claim 7 would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).

With regards to claim 8, the above combination teaches or suggests the device according to claim 1. The above combination is silent regarding whether the hollow cylindrical body includes a tapered cylinder.
In the same field of endeavor of measuring intracranial pressure ((¶ [0010] of Najafi), Najafi discloses that a housing for an pressure transducer can have a cylindrical, tapered, or conical shape (¶ [0029]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical shape of the housing of Taylor of the above combination to incorporate a tapered shape as taught by Najafi. Because both shapes are suitable for pressure transducer housings, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

	With regards to claim 9, the above combination teaches or suggests the device according to claim 8. The above combination is silent with regards to whether the lower end of the hollow cylindrical body has an outer diameter in the range of 0.5mm to 3.2mm; the upper end of the hollow cylindrical body has an outer diameter in the range of 0.7mm to 3.5mm; and the hollow cylindrical body has a length measure from the lower end to the upper end in the range of 3-8 mm long.
The dimensions of the hollow cylindrical body depend on the desired fitting of the body in the skull. As such, the dimensions are results-effective variables that would have been optimized through routine experimentation based on the desired fitting skull.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the outer diameters and lengths so as to obtain the desired fitting to the skull. See MPEP 2144.05 (II) (A).
Alternatively or additionally, claim 9 would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).

With regards to claim 10, the above combination teaches or suggests the device according to claim 8. Taylor further discloses that the outer surface of the hollow cylindrical body is threaded so as to enable screwing the pressure gauge into the skull for fastening therein (Fig. 2 and Col 3, lines 41-48 of Taylor disclose that tubular bracket 30 is externally threaded at 35).

With regards to claim 11, the above combination teaches or suggests the device according to claim 10. The above combination further discloses an upper end of a hollow cylindrical body includes a drive or bolt head to aid in screwing the device into the skull for fastening therein (Fig. 1 of Sloth depicts screw 6 having with an outwardly facing end 15 which as a hexagonal key profile 16).

With regards to claim 12, the above combination teaches or suggests the device according to claim 1. Taylor further discloses that the hollow cylindrical body includes a cavity which is hermetically sealed (Fig. 2 and Col. 3, lines 49-62 disclose a cavity formed by the flexible bellows 39 and the inner surface of the sleeve 42 which is hermetically sealed), the cavity including the moving coil disposed therein (Fig. 2 depicts slug 64 being disposed in flexible bellows 39), the cavity being sealed partially by the membrane (Fig. 2 and Col. 3, lines 9-28 depict the membrane 32 proving a seal to the inner end of the holding bracket 30, thereby sealing the components within the holding bracket 30 from body fluids and debris).

With regards to claim 15, the above combination teaches or suggests the device according to claim 1, wherein the control unit is reversibly attachable to the upper end of the hollow cylindrical body (see the above 103 analysis with regards to the modification of the control circuitry of Taylor in view of Dextradeur; ¶ [0013] of Dextradeur discloses detachably coupling the control unit to the mounting unit).

With regards to claim 16, the above combination teaches or suggests the device according to claim 15, wherein the control unit and the upper end include complementary interconnecting features to secure the control unit to the hollow cylindrical body (see the above 103 analysis with regards to the modification of the control circuitry of Taylor in view of Dextradeur; ¶ [0042] of Dextradeur discloses an electronics interface 410 to enable control unit 115 and one or more sensors 110 to be detachably coupled to mounting 105; ¶ [0043] of Dextradeur disclose mechanical components for detachably coupling the components). 

With regards to claim 17, the above combination teaches or suggests the device according to claim 16, wherein the complementary interconnecting features includes a plurality of electrical connections configured to electrically connect the control unit with the plurality of coils (¶ [0042] of Dextradeur discloses electronics interface 410 for coupling detachable control unit 115 to sensors 110).

With regards to claim 18, the above combination teaches or suggests the device according to claim 17, wherein the control unit includes a memory and a processor, which is configured to generate the indication of the pressure of the cerebrospinal fluid and store the indication in the memory (¶[0015] of Dextradeur discloses the processor of the control unit receiving and processing signals form the sensors; ¶ [0015] discloses a memory storing data transmitted over the signals).

With regards to claim 19, the above combination teaches or suggests the device according to claim 18, wherein the control unit includes a power supply, and a data interface, which is configured to provide the indication of the pressure stored in the memory to a remote processing device (¶ [0016] of Dextradeur).

With regards to claim 21, the above combination teaches or suggests the device according to claim 20, wherein the moving coil has a first axis and the stationary coil has a second axis, the first axis being substantially collinear with the second axis (Fig. 3 of Ledet depicts the coils 20, 22 defining axes which are colinear with each other).

With regards to claim 25, the above combination teaches or suggests the device according to claim 24, wherein the outer surface of the hollow cylindrical body is threaded, the method further comprising screwing the pressure gauge into the skull for fastening therein  (Fig. 2 and Col 3, lines 41-48 of Taylor disclose that tubular bracket 30 is externally threaded at 35 for screwing the pressure gauge into the skull).

With regards to claim 26, the above combination teaches or suggests the device according to claim 25, wherein the upper end of the hollow cylindrical body includes a drive or a bolt-head (Fig. 1 of Sloth depicts screw 6 having with an outwardly facing end 15 which as a hexagonal key profile 16), the method further comprising screwing the pressure gauge into the skull for fastening therein (Col 3, lines 41-48 of Taylor discloses screwing the pressure gauge).

With regards to claim 27, the above combination teaches or suggests the device according to claim 24, wherein the moving coil has a first axis and the stationary coil has a second axis, the first axis being substantially collinear with the second axis (Fig. 3 of Ledet depicts the coils 20, 22 defining axes which are colinear with each other).


With regards to claim 28, the above combination teaches or suggests the device according to claim 24. The above combination is silent regarding whether the hollow cylindrical body includes a tapered cylinder.
In the same field of endeavor of measuring intracranial pressure ((¶ [0010] of Najafi), Najafi discloses that a housing for an pressure transducer can have a cylindrical, tapered, or conical shape (¶ [0029]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical shape of the housing of Taylor of the above combination to incorporate a tapered shape as taught by Najafi. Because both shapes are suitable for pressure transducer housings, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Sloth, Najafi, Ledet, and Dextradeur, as applied to claim 5 above, and further in view of US 2010/0058583 A1 (Cros) (previously cited).
 With regards to claim 6, the above combination is silent with regards to whether a separation of the moving coil and the stationary coil in the direction of the first axis and the second axis is in the range of 0.05mm to 0.7mm.  
In a related system for pressure measurement (¶ [0002] of Cros), Cros discloses that the gap between capacitive plates may range from 0.1 to 10 micrometers and is a result-dependent parameter dependent upon the desired sensitivity (¶ [0103]). 
The separation between the coils would depend up the factors of desired sensitivity.  As such, the separation range is a results-effective variable that would have been optimized through routine experimentation based on the desired sensitivity.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the separation range, using the range suggested by Cros as a starting point, so as to obtain the desired sensitivity.  In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the separation of the coils of the above combination such that it is in the range of 0.05 mm to 0.7 mm. See MPEP 2144.05 (II) (A).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Sloth, Najafi, Ledet, and Dextradeur, as applied to claim 1 above, and further in view of US 2010/0298895 A1 (Ghaffari) (previously cited).
	With regards to claim 13 and 14,  the above combination is silent regarding whether the membrane includes a silicone.  
	In a related system for monitoring pressure (¶ [0162] of Ghaffari), Ghaffari discloses a diaphragm of a capacitive pressure sensor being formed of PDMS (¶¶ [0162]-[0163]; the Examiner notes that PDMS has a chemical formula of CH3[Si(CH3)20]nSi(CH3)3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of the capacitive sensor of the above combination such that it comprises PDMS as taught by Ghaffari. The motivation would have been to provide a diaphragm with biocompatibility (¶ [0245] of Ghaffari) and/or to provide an elastomer that will not have substantial permanent deformation (¶ [0074] of Ghaffari).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Sloth, Najafi, Ledet, and Dextradeur, as applied to claim 20 above, and further in view of Ghaffari.
	With regards to claim 22 and 23,  the above combination is silent regarding whether the membrane includes a silicone.  
	In a related system for monitoring pressure (¶ [0162] of Ghaffari), Ghaffari discloses a diaphragm of a capacitive pressure sensor being formed of PDMS (¶¶ [0162]-[0163]; the Examiner notes that PDMS has a chemical formula of CH3[Si(CH3)20]nSi(CH3)3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of the capacitive sensor of the above combination such that it comprises PDMS as taught by Ghaffari. The motivation would have been to provide a diaphragm with biocompatibility (¶ [0245] of Ghaffari) and/or to provide an elastomer that will not have substantial permanent deformation (¶ [0074] of Ghaffari).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Sloth, Najafi, Ledet, and Dextradeur, as applied to claim 24 above, and further in view of Ghaffari.
	With regards to claim 29 and 30,  the above combination is silent regarding whether the membrane includes a silicone.  
	In a related system for monitoring pressure (¶ [0162] of Ghaffari), Ghaffari discloses a diaphragm of a capacitive pressure sensor being formed of PDMS (¶¶ [0162]-[0163]; the Examiner notes that PDMS has a chemical formula of CH3[Si(CH3)20]nSi(CH3)3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of the capacitive sensor of the above combination such that it comprises PDMS as taught by Ghaffari. The motivation would have been to provide a diaphragm with biocompatibility (¶ [0245] of Ghaffari) and/or to provide an elastomer that will not have substantial permanent deformation (¶ [0074] of Ghaffari).

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments with respect to the rejections under 35 USC § 112(a), see pages 9-10, filed 06/03/2022, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
There are new grounds of rejections under 35 USC § 112(b) that were necessitated by the claim amendments filed 06/03/2022
Claim Rejections - 35 USC § 103
Applicant's amendment and arguments filed 06/03/2022 with respect to the 35 USC §103 rejections set forth in the Non-Final Rejection mailed 03/03/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 4,062,354 A (Taylor) in view of US 6,432,058 B1 (Sloth), US 2009/0143696 A1 (Najafi) (previously cited), US 2014/0378783 A1 (Ledet) (previously cited), and US 2014/0276180 A1 (Dextradeur). Specifically, the previously applied prior combination does not disclose “wherein the upper end of the hollow cylindrical body includes a drive or bolt head to aid in screwing the pressure gauge into the skull for fastening therein” and “a control unit comprising a memory and a processor”,  but the above combination discloses these features. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./           Examiner, Art Unit 3791                                                                                                                                                                                             
/ALLEN PORTER/           Primary Examiner, Art Unit 3792